 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY SCHULLER HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-0029-JAM
11
                                   Plaintiff,             STIPULATION AND JOINT REQUEST FOR
12                                                        PROTECTIVE ORDER; PROTECTIVE ORDER
                            v.
13
     MITCHELL VANBEEK, CHRISTINA
14   VANBEEK, and CHRISTOPHER PAN,

15                                Defendants.

16

17                                              I.    STIPULATION
18          1.      Plaintiff United States of America (“government”), by and through its counsel of record,

19 and defendants Mitchell Vanbeek, Christina Vanbeek, and Christopher Pan (“defendants”), by and

20 through their respective counsel of record (collectively, the “parties”), for the reasons set forth below,

21 hereby stipulate, agree, and jointly request that the Court enter a Protective Order in this case restricting

22 the use and dissemination of certain materials containing personal identifying information (“PII”) of real

23 persons and other confidential information of victims, witnesses, and third parties.

24          2.      On February 7, 2019, a Grand Jury returned an indictment charging defendants with

25 various offenses related to an alleged fraud scheme involving compromised American Express gift card

26 numbers and purchases made on Amazon.com. The indictment also charged defendants with trafficking

27 in or using unauthorized access devices. Finally, the indictment charged defendants Mitchell Vanbeek

28 and Pan with aggravated identity theft. ECF 1.


       STIPULATION AND [PROPOSED] PROTECTIVE ORDER        1
 1          3.      As part of its investigation in the above-captioned case, the government is in possession

 2 of materials relating to the charges against the defendants, including voluminous business records and

 3 documents and items recovered from the defendants’ residences and electronic devices, that contain PII

 4 and other confidential information or real persons, including, among other things, personal names,

 5 addresses, Social Security numbers, and dates of birth. These real persons are victims, witnesses, or

 6 third parties to this case.

 7          4.      The government seeks to provide these materials to counsel for the defendants. Some of

 8 the materials may exceed the scope of the government’s discovery obligations and will be produced to

 9 promote a prompt and just resolution or trial of the case.

10          5.      The purpose of the proposed Protective Order is to prevent the unauthorized

11 dissemination, distribution, or use of materials containing the PII of others. If this information is

12 disclosed without protective measures, or to defendants without limitation, it will risk the privacy and

13 security of the people to whom the information relates. The information could itself be used to further

14 criminal activity if improperly disclosed or used. The United States has ongoing statutory and ethical

15 obligations to protect victims.

16          6.      Due to the nature of the charges and the alleged conduct in this case, PII makes up a

17 significant part of the discovery materials, and this information in many instances has evidentiary value

18 itself. The large quantity of privacy-protected information would be difficult or time-consuming to

19 redact. Further, if the government were to attempt to redact all this information, the defense would

20 receive a set of discovery that would be confusing and difficult to understand, and could inhibit prompt

21 and just resolution of the case or preparation for trial.

22          7.      Accordingly, the parties jointly request a Protective Order that will permit the

23 government to produce discovery that is unredacted, but preserves the privacy and security of victims,

24 witness, and third parties. The parties agree that the following conditions, if ordered by the Court in the

25 proposed Protective Order, will serve the government’s interest in maintaining the privacy and security

26 of victims and third parties, while permitting the Defense Team to understand the United States’

27 evidence against the defendants.

28          8.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of


       STIPULATION AND [PROPOSED] PROTECTIVE ORDER        2
 1 Criminal Procedure, Local Rule 141.1, and its general supervisory authority.

 2                               II.      PROPOSED PROTECTIVE ORDER
 3          A.       Protected Materials
 4          9.       This Order pertains to all discovery provided or made available to defense counsel in this

 5 case (hereafter, collectively “Protected Materials”).

 6          10.      For purposes of the Protective Order, the term “Personal Identifying Information” (“PII”)

 7 includes any information within the definition of a “means of identification” under 18 U.S.C. §

 8 1028(d)(7) or any information within the definition of an “access device” under 18 U.S.C. § 1029(e)(1).

 9          11.      To the extent that notes are made that memorialize, in whole or in part, the PII in any

10 Protected Materials, or to the extent that copies are made for authorized use by members of the Defense

11 Team, such notes, copies, or reproductions become Protected Materials, subject to the Protective Order

12 and must be handled in accordance with the terms of the Protective Order.

13          B.       Defense Team
14          12.      For purposes of this Order, the term “Defense Counsel” refers to the defendant’s counsel

15 of record.

16          13.      For purposes of this Order, the term “Defense Team” refers to (1) the defendant’s counsel

17 of record, (2) other attorneys at defense counsel’s law firm or defense organization who may be

18 consulted regarding case strategy in the above-captioned matter, (3) defense investigators who are

19 assisting defense counsel with this case, (4) retained experts or potential experts, and (5) paralegals,

20 legal assistants, and other support staff to defendant’s counsel of record providing assistance on this

21 case. The term “Defense Team” does not include defendant, the defendant’s family, or other associates

22 of the defendant.

23          14.      Defense Counsel must provide a copy of this Order to all members of the Defense Team.

24                   a)     Defense Counsel must obtain written acknowledgement from members of the

25          Defense Team that they are bound by the terms and conditions of this Protective Order, prior to

26          providing any Protected Materials to the members of the Defense Team. The written

27          acknowledgement need not be disclosed or produced to the United States unless ordered by the

28          Court.


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER          3
 1                  b)      Members of the Defense Team who are employees of the Federal Defender’s

 2          Office who have signed a confidentiality agreement as part of their employment are not required

 3          to sign a written acknowledgement. The confidentiality agreement need not be disclosed or

 4          produced to the United States unless ordered by the Court.

 5          C.      Disclosure of Protected Materials
 6          15.     The Defense Team shall not permit anyone other than the Defense Team to have

 7 possession of the Protected Materials, including the defendants themselves.

 8          16.     No person or party shall use any Protected Materials or information derived from

 9 Protected Materials produced in this action for any purpose other than use in the above-captioned case.

10 All Protected Materials shall be used solely for the purpose of conducting and preparing for pre-trial,

11 post-trial, and appellate proceedings (both direct and collateral) and in this criminal action for no other

12 purposes whatsoever, and shall not be used for the economic or other benefit of the defendants, or any

13 third party. Protected Materials may be disclosed only to the categories of persons and under the

14 conditions described in this Order.

15          17.     Defendants may review Protected Materials in this case only in the presence of a member

16 of the Defense Team, and his or her Defense Counsel shall ensure that each defendant is never left alone

17 with any Protected Information. Defendants may not copy, keep, maintain, or otherwise possess any of

18 such Protected Materials at any time. Defendants must return any Protected Materials to the Defense

19 Team at the conclusion of any meeting at which defendants review the Protected Materials. Defendants

20 may not take any Protected Materials out of the room in which they are meeting with the Defense Team.

21 Defendants may not write down or memorialize any PII contained in the Protected Materials. At the

22 conclusion of any meeting with defendants, the member of the Defense Team present shall take with

23 him or her all Protected Materials. At no time, under any circumstances, will any Protected Materials be

24 left in the possession, custody, or control of the defendant, whether or not he or she is incarcerated,

25 except as provided below in Paragraphs 18 and 29.

26          18.     If, during the pendency of the case, defendants request a copy of the Protected Materials

27 from Defense Counsel, Defense Counsel may provide a copy of the Protected Materials to the defendant

28 provided that Defense Counsel ensures that all PII contained in the Protected Materials is fully redacted


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER         4
 1 and the copy bears the inscription as described in Paragraph 25. If Defense Counsel provides a redacted

 2 copy to defendants subject to these conditions, Defense Counsel or a member of the Defense Team must

 3 contemporaneously memorialize in writing that it has fully redacted PII from the Protected Materials

 4 and complied with this Order. This written certification need not be disclosed or produced to the United

 5 States unless ordered by the Court.

 6          19.      The Defense Team may review Protected Materials with a witness or potential witness in

 7 this case, including the defendant, subject to the requirement above that a member of the Defense Team

 8 must be present if Protected Materials are being shown to the defendant. Before being shown any

 9 portion of the Protected Materials, however, any witness or potential witness must be informed of the

10 existence of the Protective Order and given a copy of the Protective Order. No witness or potential

11 witness may retain Protected Materials, or any copy thereof, after his or her review of those materials

12 with the Defense Team is complete.

13          20.      This Order does not limit employees of the United States Attorney’s Office for the

14 Eastern District of California from disclosing the Protected Materials to members of the United States

15 Attorney’s Office, law enforcement agencies, the Court, and defense.

16          21.      Defense Counsel shall advise the United States with reasonable notice of any subpoenas,

17 document requests, or claims for access to the Protected Materials by third parties if Defense Counsel is

18 considering disseminating any of the Protected Materials to a third party, in order that the United States

19 may take action to resist or comply with such demands as it may deem appropriate.

20          D.       Ensuring Security of Protected Materials
21          22.      The Defense Team shall maintain the Protected Materials safely and securely, and shall

22 exercise reasonable care in ensuring the security and confidentiality of the Protected Materials by storing

23 the Protected Materials in a secure place, such as a locked office, or otherwise secure facility where

24 visitors are not left unescorted.

25          23.      A copy of the Protective Order must be stored with the discovery, in paper form and

26 electronically.

27          24.      To the extent that Protected Materials, or any copies or reproductions thereof, are stored

28 electronically, the Protected Materials will be stored on a password-protected or encrypted storage


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER         5
 1 medium, including a password-protected computer, or device. Encryption keys must be stored securely

 2 and not written on the storage media that they unlock.

 3          25.     If a member of the Defense Team makes, or causes to be made, any further copies of any

 4 of the Protected Materials, Defense Counsel will ensure that the following notation is written, stamped

 5 or inscribed on whatever folder, container, or media contains the copies: “PROTECTED MATERIALS-

 6 SUBJECT TO PROTECTIVE ORDER.” For example, if Defense Counsel makes a copy of a disc or

 7 physical file containing Protected Materials, the duplicate disc or file must be encrypted and marked

 8 with the above notation.

 9          E.      Filings
10          26.     In the event that a party needs to file Protected Materials containing PII, or materials

11 otherwise identified as containing confidential information of victims, witnesses, or third parties with

12 the Court, or disclose PII in court filings, the filing should be made under seal as provided for by the

13 local rules. If the Court rejects the request to file such information under seal, the party seeking to file

14 such information shall provide advance written notice to the other party to afford such party an

15 opportunity to object or otherwise respond to such intention. If the other party does not object to the

16 proposed filing, the party seeking to file such information shall redact the PII or confidential materials

17 and make all reasonable attempts to limit the divulging of PII or confidential materials.

18          F.      Conclusion of Prosecution
19          27.     The provisions of this Order shall not terminate at the conclusion of this prosecution. All

20 Protected Materials subject to the Protective Order maintained in the Defense Team’s files shall remain

21 subject to the Protective Order unless and until such Order is modified by the Court.

22          28.     Upon final disposition of the case, including exhaustion of direct and collateral appellate

23 proceedings, Defense Counsel shall return the Protected Materials to the government, or certify in

24 writing that the Protected Materials have been destroyed. If any Protected Materials are used as defense

25 exhibits, they shall be maintained with government exhibits so long as those are required to be

26 maintained.

27          29.     If, upon final disposition of the case, defendant requests a copy of the Protected Materials

28 from Defense Counsel, Defense Counsel may provide a copy of the Protected Materials to the defendant


       STIPULATION AND [PROPOSED] PROTECTIVE ORDER        6
 1 provided that Defense Counsel ensures that all PII contained in the Protected Materials is fully redacted

 2 and the copy bears the inscription as described in Paragraph 25. If Defense Counsel provides a redacted

 3 copy to defendant subject to the above conditions, Defense Counsel or a member of the Defense Team

 4 must contemporaneously attest in writing that it has fully redacted PII from the Protected Materials and

 5 complied with this Order. This written certification need not be disclosed or produced to the United

 6 States unless ordered by the Court.

 7          G.     Termination or Substitution of Counsel
 8          30.    In the event that there is a substitution of counsel prior to final disposition of the case,

 9 new counsel of record must join this Protective Order before any Protected Materials may be transferred

10 from the undersigned defense counsel to the new defense counsel. New defense counsel then will

11 become Defense Counsel for purposes of this Protective Order, and become Defense Team’s custodian

12 of materials, and shall then become responsible, upon the conclusion of appellate and post-conviction

13 proceedings, for complying with the provisions set forth in Paragraph 29 above. All members of the

14 Defense Team, whether current or past counsel, are at all times subject to the Protective Order and are

15 not relieved by termination of representation or conclusion of the prosecution.

16          H.     Modification of Order
17          31.    Nothing in this Order shall prevent any party from seeking modification to the Order or

18 from objecting to discovery it otherwise believes to be improper. Nothing in this Order shall prevent any

19 party from seeking a more restrictive protective order with regard to particular discovery items.

20          I.     Violation of Order
21          32.    Any person who willfully violates this Order may be held in contempt of court and

22 maybe subject to monetary of other sanctions as deemed appropriate by the Court. This provision does

23 not expand or narrow the Court’s contempt powers.

24          J.     Application of Laws
25          33.    Nothing in this Order shall be construed to affect or comment on the admissibility or

26 discoverability of the Protected Materials.

27          34.    Nothing in this Order shall be construed to affect the application or and the parties’

28 compliance with the Federal Rules of Criminal Procedure, Local Rules, and applicable statutes.


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER         7
 1
     Dated: April 11, 2019                                MCGREGOR W. SCOTT
 2                                                        United States Attorney
 3
                                                    By: /s/ Amy Schuller Hitchcock
 4                                                      Amy Schuller Hitchcock
                                                        Assistant United States Attorney
 5

 6   Dated: April 10, 2019
                                                    By: /s/ Mia Crager
 7                                                      Mia Crager
                                                        Counsel for Defendant
 8                                                      CHRISTINA VANBEEK
 9   Dated: April 11, 2019
                                                    By: /s/ Kyle Knapp
10                                                      Kyle Knapp
                                                        Counsel for Defendant
11                                                      MITCHELL VANBEEK
12   Dated: April 8, 2019
                                                    By: /s/ Alex R. Kessel
13                                                      Alex R. Kessel
                                                        Counsel for Defendant
14                                                      CHRISTOPHER PAN
15

16                                            FINDINGS AND ORDER
17         The Court having read and considered the Stipulation and Joint Request for a Protective Order,
18 which this Court incorporates by reference in full, hereby finds that GOOD CAUSE exists to enter the

19 above Order.

20         IT IS SO FOUND AND ORDERED.
21

22 Dated: April 12, 2019

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER     8
